Citation Nr: 1826363	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-30 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for pulmonary tuberculosis.  

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for hearing loss.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from May 1971 to November 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from May 2011 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  At the hearing, the Veteran submitted additional evidence and waived RO consideration.  See 38 C.F.R. § 20.1304(c).  Moreover, the record was held open for the submission of additional evidence, which has subsequently been received.

In a July 2017 rating decision, service connection was granted for a right thumb scar and tinea pedis.  This represents a full grant of the benefits sought with respect to those service connection issues.  

In September 2017, the Veteran appointed Texas Veterans Commission as his representative thereby revoking the power of attorney then of record.  

VA treatment records contain diagnoses for various psychological disorders.  As a result, the Board has recharacterized the Veteran's claim for PTSD as one of entitlement to service connection for a psychiatric disorder, to include PTSD.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The decision below reopens the Veteran's pulmonary tuberculosis claim, and that claim, as well as the service connection claims for a psychiatric disorder, hearing, loss, tinnitus, and a low back disability, are REMANDED to the RO for further development.  


DECISION

By a June 1976 rating decision, the Veteran's original claim of service connection for pulmonary tuberculosis was denied.  He was notified of the decision by letter later that same month.  Thereafter, nothing further regarding the claim was received until the present claim to reopen in January 2011.  No new evidence or notice of disagreement was received by VA within one year of the issuance of the June 1976 rating decision.  As the Veteran did not appeal the decision, that rating decision is final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The Board finds that new and material evidence has been submitted so that the previously denied claim of service connection for pulmonary tuberculosis is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also February 2017 Board hearing transcript and July 2014 VA treatment records.  


ORDER

New and material evidence having been received, the claim of service connection for pulmonary tuberculosis is reopened; to this limited extent, the appeal is granted.  


REMAND

The Veteran seeks service connection for a psychiatric disorder, hearing loss, tinnitus, pulmonary tuberculosis, and a low back disability.  

Initially, the Board notes that VA treatment records in April 2017 include a March 2013 record reflecting the Veteran is in receipt of "SSDI," which is possible disability benefits from the Social Security Administration (SSA).  As those SSA records are potentially relevant to the claims, a remand is warranted on this basis.  See 38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010). 

In addition, the Veteran's February 2017 claim notes treatment since 1975 through the South Texas Veterans Health Care System (STVHCS).  There is an April 2017 negative response from STVHCS to the RO's March 2017 request for the records, dated from 1975 to 2004.  It appears that an electronic search for the records was undertaken.  Given the time period in question, another request should be made for the VA treatment records dated since 1975 that includes retired or archived paper records.  Some records likely exist or previously existed.  For instance, even in June 1986, the Veteran noted that he was receiving treatment at that same facility and another record mentioned 1978.  Updated VA treatment records should also be obtained.

Further, with respect to a psychiatric disorder, service treatment records (STRs) reflect complaints of trouble sleeping in September 1972, and insomnia was noted in October 1972, for which sedatives were prescribed.  In addition, VA treatment records in April 2017 reflect diagnoses to include depressive disorder in March 2013, with notation of PTSD-like symptoms, as well as a 38-year history of depression, along with a history of having witnessed sexual assault and fear of same during service.  Additionally, records in October 2016 reflect diagnoses to include depressive disorder, not otherwise specified (NOS); generalized anxiety disorder; and PTSD in August 2016.  At the Board hearing in February 2017, the Veteran described how he inadvertently witnessed the sexual assault of a fellow service member during service and his angst in not assisting the victim at the time, noting that he has nightmares about the incident.  In view of the evidence and the Veteran's assertions, VA examination is warranted.  

With respect to hearing loss and tinnitus, the Veteran asserts that the initial onset of hearing loss and tinnitus was during service, to include in association with weapons fire during Security Police Training, and/or in association with his subsequent duties as a cook.  Although the April 2011 audiology examination report notes no evidence of excessive noise exposure during service, the Veteran testified to having had 120 days of training for Security Police, prior to his military occupational specialty (MOS) being changed to cook.  The Board notes that service personnel records (SPRs) reflect 175 total course hours in Security Police Training, to include use of M-148 grenade launchers, rifles, and revolvers.  

In addition, and although the November 2014 VA audiological examiner opined that it was less than likely that the Veteran's sensorineural hearing loss is related to service, noting that mild hearing loss at 1000 hertz in the right ear and at 500 Hertz in the left ear shown at service entrance was typically due to cerumen or a middle ear disorder, there is also a November 2012 private opinion relating both hearing loss and tinnitus to weapons firing during service, and noting documented temporary threshold shifts and/or ringing in the ears in 1971 STRs.  As such, a new VA examination is warranted with respect to the nature and etiology of the Veteran's hearing loss and tinnitus.  

In regard to pulmonary tuberculosis, in his original claim in December 1975, the Veteran noted exposure to tuberculosis on March 28, 1975, during service in Alaska.  SPRs reflect that the Veteran performed his duties in Medical Food Service at a remote site in Alaska.  In addition, STRs in August 1972 reflect an impression of probable viral syndrome, and rule out tuberculosis was noted.  An October 1975 record notes a positive purified protein derivative (PPD) test with possible exposure to tuberculosis, and serum glutamic-oxaloacetic transaminase (SGOT) level was noted to be normal.  The October 1975 separation examination report shows that the lungs and chest were normal, chest x-ray examination was normal, and TB Tine was negative.  

An April 1976 VA record reflects a history of change in skin testing for tuberculosis one year earlier, and VA treatment records in July 2014 reflect the Veteran's history of having tested positive for tuberculosis during service in 1975 in December 2012.  Further, at the Board hearing in February 2017, the Veteran stated that during service in Alaska, he was in close contact with Native Alaskans, and that upon his return, it was recommended that he not take the test for tuberculosis due to a black spot on his lung.  In view of the evidence and the Veteran's assertions, VA examination is warranted with respect to the nature and etiology of tuberculosis.  

With respect to a low back disability, at the February 2017 Board hearing, the Veteran stated that he strained his back in association with his duties as a cook during service, to include as a result of lifting heavy pots and pans in Alaska.  In view of the Veteran's assertions and the evidence, to include VA treatment records in April 2017 noting chronic back pain in December 2016, VA examination is warranted with respect to the nature and etiology of a low back disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records since June 2017.  

2.  Request VA treatment records dating from 1975 to 2004, from the STVHCS.  Given the time period, retired or archived paper files should be searched.

3.  Attempt to obtain all of the Veteran's records pertinent to any SSA disability benefits, including any resulting decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision(s).

4.  If any of the above records are unavailable, a formal finding in that regard should be associated with the claims file and the Veteran should be notified of this.

5.  After completion of the above, schedule the Veteran for a VA examination by an appropriate medical professional with respect to a psychiatric disorder.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

First, identify the Veteran's psychiatric disorders, including whether the criteria for PTSD are met.

Then, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a psychiatric disorder that had its onset during, or is otherwise related to, his active service, including in-service sleep problems and witnessing a rape.  

If PTSD is found, the stressors on which the diagnosis is based should be set forth.

A rationale for all opinions expressed should be provided.  

6.  Schedule the Veteran for a VA audiological examination by an appropriate medical professional with respect to hearing loss and tinnitus.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that either hearing loss or tinnitus had their onset during, or are otherwise related to, his active service, to include in association with weapons firing or duties as a cook during service.  

In rendering the opinion, the examiner should address the November 2012 private opinion attributing hearing loss and tinnitus to noise exposure during service.  

A rationale for all opinions expressed should be provided.  

7.  Schedule the Veteran for a VA lung examination by an appropriate medical professional with respect to tuberculosis.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

First, the examiner should identify whether the Veteran has tuberculosis, or has had it at any point during the claim (January 2011), or any residuals thereof.

Then, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current pulmonary tuberculosis or residuals, had onset during, or is otherwise related, to his active service, including any in-service lung problems or exposure to tuberculosis.  

A rationale for all opinions expressed should be provided.  

8.  Schedule the Veteran for a VA back examination by an appropriate medical professional with respect to a low back disability.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a low back disability had its onset during, or is otherwise related to, his active service, including from lifting cooking equipment.  

A rationale for all opinions expressed should be provided.  

9.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.  




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


